Fourth Court of Appeals
                               San Antonio, Texas
                                     August 20, 2019

                                   No. 04-19-00153-CV

   THE ROMAN CATHOLIC BISHOP OF SAN BERNARDINO, and Bishop Gerald R.
                             Barnes,
                            Appellants

                                            v.

                                       John DOE,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-08589
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       On August 8, 2019, appellee timely filed a Motion for Rehearing or En Banc
Reconsideration, requesting a thirty day extension. After consideration, we GRANT the
motion. The new due date is September 9, 2019.




                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court